UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TODD DOMINIQUE WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00108-WO-1)


Submitted: December 1, 2020                                       Decided: January 6, 2021


Before GREGORY, Chief Judge, and WYNN and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renorda E. Pryor, HERRING LAW CENTER, PLLC, Durham, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, JoAnna G. McFadden, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Todd Dominique Williams pled guilty to armed bank robbery and was sentenced to

108 months in prison. Williams appeals his sentence, challenging the district court’s

application of U.S. Sentencing Guidelines Manual § 2B3.1(b)(4)(A): the abduction

enhancement.    Williams contends that USSG § 2B3.1(b)(4)(B)—the lesser, restraint

enhancement—applied instead. While we agree with Williams, we conclude that the

district court’s error was harmless. Thus, we affirm the judgment.

                                            I.

      In assessing whether a sentencing court properly applied the Guidelines, we “review

the court’s factual findings for clear error and its legal conclusions de novo.” United

States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).      Williams received a four-level

enhancement, pursuant to USSG § 2B3.1(b)(4)(A), because a person “was abducted to

facilitate commission of the offense.” However, the Guidelines alternatively provide a

lesser enhancement of two levels “if any person was physically restrained to facilitate

commission of the offense.” USSG § 2B3.1(b)(4)(B). A victim is abducted, for the

purposes of the Guidelines, if he is “forced to accompany an offender to a different

location.” USSG § 1B1.1 cmt. n.1(a).

      We have held that “movement within the confines of a single building can constitute

movement ‘to a different location.’” United States v. Osborne, 514 F.3d 377, 388 (4th Cir.

2008). “[E]ven a temporary abduction can constitute an abduction for purposes of the

sentencing guidelines.” United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996). In

Osborne, we highlighted the importance of the abduction enhancement’s accompaniment

                                            2
element, reasoning that the difference between the two-level restraint enhancement and the

four-level abduction enhancement was whether the robber accompanied the victim to the

“other location.” Osborne, 514 F.3d at 390-91; see USSG § 2B3.1(b)(4)(A). We noted

that “a bank’s customer service area and its secured vault might be considered ‘different

locations’ within the same building, but a robber could not be assigned the abduction

enhancement for forcing the movement of a bank teller from the customer service area to

the vault if the robber did not accompany her there.” Osborne, 514 F.3d at 391; see also

United States v. Redmond, 965 F.3d 416, 419-20 (5th Cir. 2020) (concluding that ordering

tellers to a nearby room during a bank robbery but not moving with them was insufficient

accompaniment to justify the abduction enhancement).

       We conclude that Williams did not sufficiently accompany the bank manager to

justify the abduction enhancement. Williams forced the manager out of his office and the

manager moved to the employee side of the teller line, but Williams never went behind the

teller line himself.   Moreover, there is no indication that Williams ever moved “in

connection” with the manager after the manager exited his office. Instead, the record

supported the conclusion that, once the bank manager was out of the office, Williams

turned his attention to the tellers. Accordingly, we conclude that the district court erred in

applying the abduction enhancement and determine that, instead, the restraint enhancement

was applicable.

                                             II.

       However, the Government argues that the error was harmless, and we agree. For

“[a] Guidelines error [to be] considered harmless [this court must] determine that (1) the

                                              3
district court would have reached the same result even if it had not decided the [G]uidelines

issue the other way, and (2) the sentence would be [substantively] reasonable even if the

[G]uidelines issue had been decided in the defendant’s favor.”            United States v.

Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014).           A sentencing court need “not

specifically state that it would give the same sentence absent the . . . enhancement.” United

States v. Savillon-Matute, 636 F.3d 119, 124 (4th Cir. 2011). Instead, the court must only

indicate “that it would have reached the same result even if it had decided the [G]uidelines

issue the other way.” Id.

       When “reviewing the substantive reasonableness of a sentence, we examine the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in [18 U.S.C.]

§ 3553(a).” Gomez-Jimenez, 750 F.3d at 383 (internal quotation marks omitted). We also

examine “whether the sentencing court acted reasonably both with respect to its decision

to impose such a sentence and with respect to the extent of the divergence from the

sentencing range.” United States v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir.

2007). In reviewing a sentence outside the Guidelines range, we “may consider the extent

of the deviation, but must give due deference to the district court’s decision that the

§3553(a) factors, on a whole, justify the extent of the variance.” See Gall v. United States,

552 U.S. 38, 51 (2007).

       Here, the district court repeatedly stated that a 108-month sentence was appropriate,

regardless of whether the four-point abduction enhancement or the two-point restraint

enhancement applied. Moreover, had the district court applied only the two-point restraint

                                             4
enhancement, Williams’ Guidelines range would have been 70 to 87 months’

imprisonment. See USSG ch. 5 pt. a. A 108-month sentence would therefore have been a

21-month enhancement. We conclude that this would have been a reasonable variance,

given the circumstances of this case.

                                           III.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            5